1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9    SARAH CARROLL,                              Case No. 5:19-cv-02193 JAK (SHKx)
10                   Plaintiff,                  ORDER RE STIPULATION FOR
                                                 DISMISSAL PURSUANT TO
11   v.                                          F.R.CIV.P. 41 (A)(1)(A)(II) (DKT. 11)
12
     AMERICAN TIRE DISTRIBUTORS,                 JS-6
13   INC. and DOES 1 through 20,

14                   Defendant.
15
16         Having considered the stipulation seeking a dismissal of this action (the
17   “Stipulation”), the Court finds good cause to GRANT the Stipulation. Accordingly, it
18   is Ordered that this action is dismissed with prejudice as to all parties and its entirety;
19   each party to bear his/her/its own attorneys’ fees and costs.
           IT IS SO ORDERED.
20
21
22   Dated: January 31, 2020          __________________________________
                                      JOHN A. KRONSTADT
23                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
